DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 01/19/2021. Claims 1-14 and 16-23 are pending in the case. Claim 15 has been cancelled. Claims 1, 11, and 21 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-7, 9, 10, and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaid et al. (U.S. Pat. App. Pub. No. 2016/0228204, hereinafter Quaid) in view of Meier et al. (U.S. Pat. App. Pub. No. 2015/0306763, hereinafter Meier) and Stiller et al. (U.S. Pat. App. Pub. No. 2015/0332196, hereinafter Stiller).

As to independent claim 1, Quaid teaches:
A system for preventing medical mistakes, the system comprising (Title and abstract. Paragraph 30, a teleoperation system in which a surgeon moves a master haptic device that is coupled to a slave device in order to interactively manipulate a surgical tool. Paragraph 38, a virtual haptic object that is used to guide and/or constrain the movement and operations of surgical tool to a target area inside a patient's anatomy. Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of surgical tool will intrude or cross over predefined boundaries of the haptic object):
… one or more machine learning medical procedure models using, at least, medical procedure data captured during medical procedures performed at a… medical procedure systems (Paragraph 30, teleoperation system. Paragraph 57, location or position information of the surgical tool may be sensed. Paragraph 58, collected information may be logged for use in machine learning techniques); and
a medical procedure system… that… utilizes… at least one machine learning medical procedure model during a corresponding medical procedure to control one or more operations of the medical procedure system (Paragraph 105, haptic interaction or feedback forces and/or torques may be calculated using a mathematical, control theory, or machine learning algorithm. As the haptic feedback forces are used to slow and/or stop the surgical tool's movement).
Quaid does not appear to expressly teach a machine learning medical procedure server that generates one or more machine learning medical procedure models for a plurality of different medical procedure systems, and in that a medical procedure server system receives at least one selected machine learning medical procedure model from the machine learning medical procedure server.
Meier teaches a machine learning medical procedure server that generates one or more machine learning medical procedure models for a plurality of different medical procedure systems, and in that a medical procedure server system receives at least one selected machine learning medical procedure model from the machine learning medical procedure server (Paragraph 107, a method that enables users of robotic devices to have the ability to share content related to the training of robotic devices. A user may extract the state of a neural network and this state information may be shared with other users via a networked or cloud storage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid to include the centralized system of Meier to directly generate the neural networks on the central cloud server instead of generating them on the decentralized medical procedure systems and then uploading them to the server (see Meier at paragraph 107).
Quaid as modified by Meier does not appear to expressly teach wherein the at least one selected machine learning medical procedure model is associated with a medical procedure and 
Stiller teaches wherein the at least one selected machine learning medical procedure model is associated with a medical procedure and comprises a first classifier trained by the machine learning medical procedure server to identify a current step from a predefined sequence of steps associated with the medical procedure (Paragraphs 22-25, the processor is able to determine the step or stage of the medical procedure. Paragraph 32, the image recognition module and the machine learning module are part of the same system and method. Paragraph 55, determine additional fine-grained steps within the particular procedure. Paragraph 56, information from the machine learning module, the image recognition module, the at least one medical device, and sensors are combined to provide additional fine-grained detection of steps in the medical procedure. Paragraphs 36-39 and 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid as modified by Meier to include the surgical workflow techniques of Stiller to provide the required information for the specific task at hand, so that the workflow of a surgery is optimized, and so that the user can concentrate fully on the specific task at hand, rather than being overloaded with extraneous information (see Stiller at paragraph 4).

As to dependent claim 2, Quaid further teaches the at least one selected machine learning medical procedure model further comprises one or more of a second classifier trained by the machine learning medical procedure server to identify anatomical structures visible during corresponding steps of the medical procedure, and a third classifier trained by the machine learning medical procedure server to identify medical tool data indicative of expected operation of one or more medical tools during corresponding steps of the medical procedure (Paragraph 56, tip of the surgical tool, may be used to 

As to dependent claim 3, Quaid further teaches control of the one or more operations of the medical procedure system comprises controlling motion of a medical tool coupled with the medical procedure system during the corresponding medical procedure (Paragraph 30, teleoperation system in which a surgeon moves a master haptic device that is coupled to a slave device in order to interactively manipulate a surgical tool. Paragraph 38, virtual haptic object is used to guide and/or constrain the movement and operations of surgical tool to a target area inside a patient's anatomy. Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of surgical tool will intrude or cross over predefined boundaries of the haptic object).

As to dependent claim 4, Quaid further teaches the medical tool comprises a robotically assisted medical device controlled by a medical professional performing the corresponding medical procedure (Paragraph 30, teleoperation system in which a surgeon moves a master haptic device that is coupled to a slave device in order to interactively manipulate a surgical tool. Paragraph 38, virtual haptic object is used to guide and/or constrain the movement and operations of surgical tool to a target area inside a patient's anatomy. Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of surgical tool will intrude or cross over predefined boundaries of the haptic object).

claim 5, Quaid further teaches control of the one or more operations of the medical procedure system comprises generating a graphical user interface with anatomical structure information that informs a medical professional performing the corresponding medical procedure of an expected anatomical structure during a current step of the corresponding medical procedure (Paragraph 38, surgeon may be presented with a representation of the anatomy being operated on and/or a virtual representation of the surgical tool and/or a haptic object on a display).

As to dependent claim 6, Quaid further teaches control of the one or more operations of the medical procedure system comprises preventing a requested motion of a medical tool based on one or more characteristics of the requested motion, generating a graphical user interface that requests an acknowledgement of a medical professional to allow the requested motion, and enabling the medical tool to move in accordance with the requested motion (Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of the surgical tool will intrude or cross over predefined boundaries of a haptic object. Paragraph 79, if the user pushes the haptic device against the haptic object with a force that exceeds a threshold, then the haptic object will be repositioned which allows the user to move in accordance with the requested motion. Therefore, the haptic feedback forces correspond to a request of an acknowledgement which is confirmed by pushing the haptic device with a force that exceeds a threshold. Paragraph 38, surgeon may be presented with a representation of the anatomy being operated on and/or a virtual representation of the surgical tool and/or a haptic object on a display).

As to dependent claim 7, Meier further teaches the one or more machine learning medical procedure models are generated based on training sets of medical procedure data comprising one or more positive training sets of medical procedure data having a positive outcome in the corresponding 

As to dependent claim 9, Quaid further teaches the medical procedure system to track sensor data generated during the corresponding medical procedure from medical tool sensors coupled with the medical procedure system, and provide the tracked sensor data to the machine learning medical procedure server for generating or refining a machine learning medical procedure model associated with the corresponding medical procedure (Paragraph 56, the tip of the surgical tool, may be used to sense properties of the local anatomy (e.g., electrical properties of the anatomy, force, pressure, stiffness, conductivity, etc.) which may be provided back to CAS [computer-assisted surgery] system. Paragraph 57, location or position information of the tool may be sensed and provided back to CAS system. Paragraph 58, the collected information may be logged for use in machine learning techniques).

As to dependent claim 10, Meier further teaches the machine learning medical procedure server to push the generated or refined machine learning medical procedure model to replace existing machine learning medical procedure models associated with the corresponding medical procedure at the plurality of different medical procedure systems (Paragraph 107, a user may download such stored 

As to independent claim 21, Quaid teaches:
A non-transitory machine readable storage medium having instructions stored thereon, which when executed by a processing system, cause the processing system to perform a method comprising (Title and abstract. Paragraph 30, a teleoperation system in which a surgeon moves a master haptic device that is coupled to a slave device in order to interactively manipulate a surgical tool. Paragraph 38, a virtual haptic object that is used to guide and/or constrain the movement and operations of surgical tool to a target area inside a patient's anatomy. Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of surgical tool will intrude or cross over predefined boundaries of the haptic object. Paragraph 37 and 43):
… one or more machine learning medical procedure models using, at least, medical procedure data captured during medical procedures performed at a… medical procedure systems (Paragraph 30, teleoperation system. Paragraph 57, location or position information of the surgical tool may be sensed. Paragraph 58, collected information may be logged for use in machine learning techniques);…
controlling one or more operations of the medical procedure system using the selected machine learning medical procedure model during a corresponding medical procedure (Paragraph 105, haptic interaction or feedback forces and/or torques may be calculated 
and/or stop the surgical tool's movement).
Quaid does not appear to expressly teach a machine learning medical procedure server that generates one or more machine learning medical procedure models for a plurality of different medical procedure systems, and in that a medical procedure server system receives at least one selected machine learning medical procedure model from the machine learning medical procedure server.
Meier teaches a machine learning medical procedure server that generates one or more machine learning medical procedure models for a plurality of different medical procedure systems, and in that a medical procedure server system receives at least one selected machine learning medical procedure model from the machine learning medical procedure server (Paragraph 107, a method that enables users of robotic devices to have the ability to share content related to the training of robotic devices. A user may extract the state of a neural network and this state information may be shared with other users via a networked or cloud storage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid to include the centralized system of Meier to directly generate the neural networks on the central cloud server instead of generating them on the decentralized medical procedure systems and then uploading them to the server (see Meier at paragraph 107).
Quaid as modified by Meier does not appear to expressly teach wherein the at least one selected machine learning medical procedure model is associated with a medical procedure and comprises a first classifier trained by the machine learning medical procedure server to identify a current step from a predefined sequence of steps associated with the medical procedure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid as modified by Meier to include the surgical workflow techniques of Stiller to provide the required information for the specific task at hand, so that the workflow of a surgery is optimized, and so that the user can concentrate fully on the specific task at hand, rather than being overloaded with extraneous information (see Stiller at paragraph 4).

As to dependent claim 22, Quaid further teaches tracking, by the medical procedure system, sensor data generated during the corresponding medical procedure from medical tool sensors coupled with the medical procedure system; and providing the tracked sensor data to the machine learning medical procedure server for generating or refining a machine learning medical procedure model associated with the corresponding medical procedure (Paragraph 56, the tip of the surgical tool, may be used to sense properties of the local anatomy (e.g., electrical properties of the anatomy, force, pressure, stiffness, conductivity, etc.) which may be provided back to CAS [computer-assisted surgery] system. 

As to dependent claim 23, Meier further teaches pushing the generated or refined machine learning medical procedure model from the machine learning medical procedure server to the plurality of different medical procedure systems to replace existing machine learning medical procedure models associated with the corresponding medical procedure (Paragraph 107, a user may download such stored state information of a neural network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid to include the centralized system of Meier to directly generate the neural networks on the central cloud server instead of generating them on the decentralized medical procedure systems and then uploading them to the server (see Meier at paragraph 107).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Quaid in view of Meier, Stiller, and Bozsak et al. (Int. P.C.T. Pat. App. Pub. No. WO 2017/216645 A2, hereinafter Bozsak).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Quaid as modified by Meier and Stiller does not appear to expressly teach the medical procedure system analyzes the corresponding medical procedure using the selected machine learning medical procedure model in real time during the corresponding medical procedure.
Bozsak teaches the medical procedure system analyzes the corresponding medical procedure using the selected machine learning medical procedure model in real time during the corresponding medical procedure (Page 10, lines 9-12, The medical device may provide information to the clinician in real-time, during a medical intervention, such as by providing real-time information to the clinician on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid as modified by Meier and Stiller to include the medical recommendation techniques of Bozsak to aid in diagnosing and/or treating medical conditions (see Bozsak at page 2, line 21).

Claims 11-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Quaid in view of Meier, Stiller, and Pheiffer et al. (U.S. Pat. App. Pub. No. 2017/0084036, hereinafter Pheiffer).

As to independent claim 11, Quaid teaches:
A method comprising (Title and abstract. Paragraph 30, a teleoperation system in which a surgeon moves a master haptic device that is coupled to a slave device in order to interactively manipulate a surgical tool. Paragraph 38, a virtual haptic object that is used to guide and/or constrain the movement and operations of surgical tool to a target area inside a patient's anatomy. Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of surgical tool will intrude or cross over predefined boundaries of the haptic object):
… one or more machine learning medical procedure models using, at least, medical procedure data captured during medical procedures performed at a… medical procedure systems (Paragraph 30, teleoperation system. Paragraph 57, location or 
controlling one or more operations of the medical procedure system using the selected machine learning medical procedure model during a corresponding medical procedure (Paragraph 105, haptic interaction or feedback forces and/or torques may be calculated using a mathematical, control theory, or machine learning algorithm. As the haptic feedback forces are used to slow and/or stop the surgical tool's movement).
Quaid does not appear to expressly teach a machine learning medical procedure server that generates one or more machine learning medical procedure models for a plurality of different medical procedure systems, and in that a medical procedure server system receives a selected machine learning medical procedure model from the machine learning medical procedure server.
Meier teaches a machine learning medical procedure server that generates one or more machine learning medical procedure models for a plurality of different medical procedure systems, and in that a medical procedure server system receives a selected machine learning medical procedure model from the machine learning medical procedure server (Paragraph 107, a method that enables users of robotic devices to have the ability to share content related to the training of robotic devices. A user may extract the state of a neural network and this state information may be shared with other users via a networked or cloud storage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid to include the centralized system of Meier to directly generate the neural networks on the central cloud server instead of generating them on the decentralized medical procedure systems and then uploading them to the server (see Meier at paragraph 107).

Stiller teaches controlling the one or more operations of the medical procedure system comprises: determining an expected anatomical structure visible during a current step of the corresponding medical procedure (Paragraph 35, the image recognition module may identify blood vessels, anatomic features, and surgical tools).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid as modified by Meier to include the surgical workflow techniques of Stiller to provide the required information for the specific task at hand, so that the workflow of a surgery is optimized, and so that the user can concentrate fully on the specific task at hand, rather than being overloaded with extraneous information (see Stiller at paragraph 4).
Quaid as modified by Meier and Stiller does not appear to expressly teach generating a graphical user interface that includes an annotation that indicates a presence or an absence of the expected anatomical structure to a medical professional performing the corresponding medical procedure..
Pheiffer teaches generating a graphical user interface that includes an annotation that indicates a presence or an absence of the expected anatomical structure to a medical professional performing the corresponding medical procedure (Paragraph 26, 27, 40, and 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid as modified by Meier and Stiller to include the medical imaging of Pheiffer to provide additional guidance to the clinician (see Pheiffer at paragraph 4).

claim 12, Quaid further teaches each machine learning medical procedure model is associated with a medical procedure and comprises a first classifier trained by the machine learning medical procedure server to identify steps within the medical procedure, a second classifier trained by the machine learning medical procedure server to identify anatomical structures visible during corresponding steps of the medical procedure, and a third classifier trained by the machine learning medical procedure server to identify medical tool data indicative of expected operation of one or more medical tools during corresponding steps of the medical procedure (Paragraph 56, tip of the surgical tool, may be used to sense properties of the local anatomy (e.g., electrical properties of the anatomy, force, pressure, stiffness, conductivity, etc.) which may be provided back to CAS computer-assisted surgery system. Paragraph 57, location or position information of the tool may be sensed and provided back to CAS system. Paragraph 58, the collected information may be logged for use in machine learning techniques).

As to dependent claim 13, Quaid further teaches controlling the one or more operations of the medical procedure system comprises controlling motion of a medical tool coupled with the medical procedure system during the corresponding medical procedure (Paragraph 30, teleoperation system in which a surgeon moves a master haptic device that is coupled to a slave device in order to interactively manipulate a surgical tool. Paragraph 38, virtual haptic object is used to guide and/or constrain the movement and operations of surgical tool to a target area inside a patient's anatomy. Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of surgical tool will intrude or cross over predefined boundaries of the haptic object).

As to dependent claim 14, Quaid further teaches the medical tool comprises a robotically assisted medical device controlled by a medical professional performing the corresponding medical 

As to dependent claim 16, Quaid further teaches controlling the one or more operations of the medical procedure system comprises: preventing a requested motion of a medical tool based on one or more characteristics of the requested motion; generating a graphical user interface that requests an acknowledgement of a medical professional to allow the requested motion; and enabling the medical tool to move in accordance with the requested motion (Paragraph 38, haptic feedback forces are used to slow and/or stop the surgical tool's movement if it is detected that a portion of the surgical tool will intrude or cross over predefined boundaries of a haptic object. Paragraph 79, if the user pushes the haptic device against the haptic object with a force that exceeds a threshold, then the haptic object will be repositioned which allows the user to move in accordance with the requested motion. Therefore, the haptic feedback forces correspond to a request of an acknowledgement which is confirmed by pushing the haptic device with a force that exceeds a threshold. Paragraph 38, surgeon may be presented with a representation of the anatomy being operated on and/or a virtual representation of the surgical tool and/or a haptic object on a display).

As to dependent claim 17, Meier further teaches the one or more machine learning medical procedure models are generated based on training sets of medical procedure data comprising one or more positive training sets of medical procedure data having a positive outcome in the corresponding 

As to dependent claim 19, Quaid further teaches tracking, by the medical procedure system, sensor data generated during the corresponding medical procedure from medical tool sensors coupled with the medical procedure system; and providing the tracked sensor data to the machine learning medical procedure server for generating or refining a machine learning medical procedure model associated with the corresponding medical procedure (Paragraph 56, the tip of the surgical tool, may be used to sense properties of the local anatomy (e.g., electrical properties of the anatomy, force, pressure, stiffness, conductivity, etc.) which may be provided back to CAS [computer-assisted surgery] system. Paragraph 57, location or position information of the tool may be sensed and provided back to CAS system. Paragraph 58, the collected information may be logged for use in machine learning techniques).

As to dependent claim 20, Meier further teaches pushing the generated or refined machine learning medical procedure model from the machine learning medical procedure server to the plurality of different medical procedure systems to replace existing machine learning medical procedure models associated with the corresponding medical procedure (Paragraph 107, a user may download such stored .

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Quaid in view of Meier, Stiller, Pheiffer, and Bozsak.

As to dependent claim 18, the rejection of claim 11 is incorporated.
Quaid as modified by Meier, Stiller, and Pheiffer does not appear to expressly teach the medical procedure system analyzes the corresponding medical procedure using the selected machine learning medical procedure model in real time during the corresponding medical procedure.
Bozsak teaches the medical procedure system analyzes the corresponding medical procedure using the selected machine learning medical procedure model in real time during the corresponding medical procedure (Page 10, lines 9-12, The medical device may provide information to the clinician in real-time, during a medical intervention, such as by providing real-time information to the clinician on interactions between the medical device and the lesion. See also Meier at paragraph 72, provided to the robot for its learning in real time, and/or may be applied at other times to other robots. Paragraph 199, real-time control).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teleoperation system of Quaid as modified by Meier, Stiller, and Pheiffer to include the medical recommendation techniques of Bozsak to aid in diagnosing and/or treating medical conditions (see Bozsak at page 2, line 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer 
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126